Exhibit 10.2
Fourth Amendment to
Third Amended and Restated Loan Agreement




This Fourth Amendment to Third Amended and Restated Loan Agreement (this
“Amendment”) is made as of August 13, 2020, by and among Truist Bank f/k/a
Branch Banking and Trust Company, a North Carolina banking corporation (“Bank”)
and Synalloy Corporation, a Delaware corporation, Synalloy Fabrication, LLC, a
South Carolina limited liability company, Synalloy Metals, Inc., a Tennessee
corporation, Bristol Metals, LLC, a Tennessee limited liability company,
Manufacturers Soap & Chemical Company, a Tennessee corporation, Manufacturers
Chemicals, LLC, a Tennessee limited liability company, Palmer of Texas Tanks,
Inc., a Texas corporation, CRI Tolling, LLC, a South Carolina limited liability
company, Specialty Pipe & Tube, Inc., a Delaware corporation and American
Stainless Tubing, LLC, a North Carolina limited liability company (sometimes
individually a “Borrower” and collectively, the “Borrowers”) for purposes of
amending (without novation, accord nor satisfaction) certain aspects and
provisions of the following (all of the following sequentially, cumulatively and
collectively, the “Loan Agreement”): the Third Amended and Restated Loan
Agreement dated as of October 30, 2017, between Borrowers and Bank, together
with Schedules DD and EE of the same, as amended by that certain First Amendment
to Third Amended and Restated Loan Agreement dated June 29, 2018, as amended by
that certain Second Amendment to Third Amended and Restated Loan Agreement dated
December 20, 2018, as amended by that certain Third Amendment to Third Amended
and Restated Loan Agreement dated July 31, 2020.


Agreement


1. Defined Terms from Loan Agreement


Capitalized terms used in this Amendment without definition retain (except, to
the extent applicable, as amended hereby) the meanings respectfully assigned to
such terms in the Loan Agreement.


2. Recitals and Loan Agreement Incorporated Herein by Reference


Each and all of opening paragraphs, statements, information and other provisions
of this Amendment above constitute an integral part of this Amendment among the
parties and are to be considered binding upon the parties. In addition, the
statements, recitals, terms, conditions and agreements of and in the Loan
Agreement are hereby incorporated herein by this reference thereto as if set
forth herein in full.


3. Conditions to Effectiveness of Amendment.


The Amendments set forth in Section 4 hereof shall become effective on the date
of or after the date hereof on which the following conditions have been
satisfied:


Modification Fee: Borrowers shall pay a modification fee payable to the Bank on
the date of execution of this Amendment in the amount of $50,000.00.


Other Fees: Borrowers shall pay the expenses of the Bank and the expenses and
reasonable professional fees and costs of legal counsel to the Bank in
connection with the negotiation, preparation and closing of this Amendment and
the other documents and instruments being delivered in connection herewith.


Additional Documents: Receipt by Bank of approvals, opinions, or documents as
Bank may reasonably request.







--------------------------------------------------------------------------------

Exhibit 10.2
Fourth Amendment to
Third Amended and Restated Loan Agreement




4. Modifications to Specific Provisions of Loan Agreement


The paragraph entitled “Fixed Charge Coverage Ratio” in Section 5 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
“Fixed Charge Coverage Ratio. Minimum fixed charge coverage ratio of not less
than 1.25, with the first test beginning December 31, 2017 and continuing each
quarter thereafter all to be tested on a rolling four quarter basis. The fixed
charge coverage numerator is defined as the sum of pre-tax net income or pre-tax
net loss plus depreciation and amortization plus interest expense plus
rent/lease expense plus goodwill impairment expense plus stock option expense,
minus dividends; provided that (i) for the quarter ending June 30, 2020, and the
directly following three quarters after the quarter ending June 30, 2020, the
fixed charge coverage numerator shall include the extraordinary costs related to
a proxy contest in the amount of $3,097,613.65 (the “Proxy Contest Expenses”)
and (ii) for the quarter ending June 30, 2020, and the directly following three
quarters after the quarter ending June 30, 2020, the fixed charge coverage
numerator shall include an impairment charge for the goodwill, equipment, and
inventory of Palmer of Texas Tanks, Inc. in the amount of the lesser of the
actual impairment charge for the goodwill, equipment, and inventory of Palmer of
Texas Tanks, Inc. or $6,000,000.00 (the “Palmer Impairment Charges”), and (iii)
for the quarter ending June 30, 2020 and thereafter, the fixed charge coverage
numerator may exclude, with the specific written approval of Bank to be provided
or withheld in Bank’s sole and absolute discretion, losses from the discontinued
operations of Palmer of Texas Tanks, Inc. (the “Discontinued Operations
Charges”). The denominator is defined as the sum of interest expense, plus
current maturities of long term debt plus rent/lease expense. Borrowers shall
provide such information as Bank may from time to time request for purposes of
evaluating and analyzing this Fixed Charge Coverage Ratio Financial Covenant.


The following subsection (o) is hereby added to Section DD.04 of Schedule DD to
the Loan Agreement:


“(o) Beginning January 1, 2021 and continuing thereafter, all Inventory owned by
Palmer of Texas Tanks, Inc., a Texas corporation.”


5. Bringdown of Representations and Warranties


Borrowers represent and warrant to Bank the continued accuracy and completeness,
as of the date hereof, of all representations made in the Loan Documents taking
into account this Amendment constituting one of the Loan Documents.


6. Security


For the avoidance of doubt, all of the obligations of the Borrowers, whether of
payment or performance, under the Line of Credit or Term Loan shall be and
continue following the effectiveness of this Amendment to be (along with the
other obligations referenced therein), secured by and enjoying the benefits of
the pledges, collateral and other matters and security set forth in the Loan
Documents.


7. Miscellaneous Matters as to Amendment.


This Amendment constitutes an amendment to the Loan Agreement (and, to the
extent applicable, all other Loan Documents) and except for the effect of any
matters expressly set forth in this Amendment, this Amendment, the Loan
Agreement as previously amended, and each of the Loan Documents is, and shall
continue to be following the effectiveness of this Amendment, in full force and
effect in accordance with





--------------------------------------------------------------------------------

Exhibit 10.2
Fourth Amendment to
Third Amended and Restated Loan Agreement




the terms thereof, and nothing in this Amendment shall otherwise be deemed to
amend or modify any provision of the Loan Agreement, as previously amended, or
the other Loan Documents, each of which shall remain in full force and effect
except as otherwise expressly provided herein or therein. This Amendment is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction. This Amendment does not affect the release of any collateral, does
not disturb the perfection or priority of any existing liens, and does not
affect the release of any obligor, guarantor or other party from its
obligations. This Amendment shall be construed in accordance with and governed
by the laws of the State of South Carolina and the Loan Documents shall bind
each Borrowers’ heirs, personal representatives, successors and assigns and
inure to the benefit of Bank’s successors and assigns.


WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AMENDMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AMENDMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL,
HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment under seal as of the date first written above.




Witness:






______________________________


Print Name: ______________________
SYNALLOY CORPORATION
SYNALLOY FABRICATION, LLC
SYNALLOY METALS, INC.
BRISTOL METALS, LLC
MANUFACTURERS SOAP & CHEMICAL
    COMPANY
MANUFACTURERS CHEMICALS, LLC
PALMER OF TEXAS TANKS, INC.
CRI TOLLING, LLC
SPECIALTY PIPE & TUBE, INC.
AMERICAN STAINLESS TUBING, LLC




By:                                                                    (SEAL)
         Sally M. Cunningham
         Senior Vice President and CFO or Senior Vice President, Finance of and
on behalf of each of the above-named entities














--------------------------------------------------------------------------------

Exhibit 10.2
Fourth Amendment to
Third Amended and Restated Loan Agreement






COMMONWEALTH OF VIRGINIA


COUNTY OF ____________


The foregoing instrument was acknowledged before me this ____ day of August,
2020, by Sally M. Cunningham, Senior Vice President and CFO or Senior Vice
President, Finance of Synalloy Corporation, a Delaware corporation, Synalloy
Fabrication, LLC, a South Carolina limited liability company, Synalloy Metals,
Inc., a Tennessee corporation, Bristol Metals, LLC, a Tennessee limited
liability company, Manufacturers Soap & Chemical Company, a Tennessee
corporation, Manufacturers Chemicals, LLC, a Tennessee limited liability
company, Palmer of Texas Tanks, Inc., a Texas corporation, CRI Tolling, LLC, a
South Carolina limited liability company, Specialty Pipe & Tube, Inc., a
Delaware corporation, and ASTI Acquisitions, LLC, a North Carolina limited
liability company on behalf of each company.


____________________________________
Notary Public, Commonwealth of Virginia


Printed Name: ________________________


My commission expires: ________________








































































--------------------------------------------------------------------------------

Exhibit 10.2
Fourth Amendment to
Third Amended and Restated Loan Agreement






Witness:




______________________________


Print Name: _____________________


TRUIST BANK






By: _______________________________________
         Stan W. Parker
         Senior Vice President






